Citation Nr: 1137589	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-38 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), including on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1963 to March 1966.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Because the claim requires further development before being decided on appeal, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran contends he is unemployable on account of his low back disability and therefore entitled to a TDIU.  This is his only service-connected disability, and although in years past (specifically, during 1966 and 1967) he had a temporary 100 percent rating for this disability to compensate him for convalescence, see 38 C.F.R. § 4.30, he has had a lesser 40 percent rating for this disability effectively since September 1967.

A TDIU requires impairment so severe on account of service-connected disability that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2011).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).


If, as here, there is only one service-connected disability, it must be rated as at least 60-percent disabling.  See 38 C.F.R. § 4.16(a).  The Veteran therefore does not have a sufficient rating for his low back disability to warrant a TDIU under § 4.16(a).  A TDIU also may be granted, however, on an extra-schedular basis under the alternative provisions of § 4.16(b) on the basis of unemployability alone, if due to service-connected disability.  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

Under 38 C.F.R. § 4.16(b), the RO or Board should refer to the Director of Compensation and Pension Service or other appropriate authority for 
extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  His service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on this issue must be addressed.  38 C.F.R. § 4.16(b).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."


In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment," noting the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

On his TDIU application (VA Form 21-8940), the Veteran listed his last employment as a sales and repair man for a motor and generator company.  He had worked that job from 1994 until March 2006, when he says he was "let go" because he was unable to perform his tasks of sales and repairs due to constant pain and a reduction in his mobility on account of his low back disability.

He had a VA compensation examination in January 2007 in connection with a claim for a higher rating for his low back disability.  During that examination, however, the examiner noted the Veteran had retired the year prior, in 2006.  The Veteran said he was unable to walk for long distances, stand for long periods of time, and lies down on his back due to pain.  The examiner indicated the Veteran's prior employment was "significantly" limited by pain at the lumbar spine.  And following a physical examination of the spine, this examiner added that the Veteran's low back disability would preclude manual labor and physically demanding employment duties, but not sedentary duties.  That examination was more than 41/2 years ago.

The Veteran since has had another VA compensation examination in July 2009.  And of particular note, this additional examiner indicated the Veteran's low back disability did not have any significant effect on his usual occupation, but did have "severe" effects on all usual daily activities.  But even this more recent examination was more than 2 years ago.


So the comments of the January 2007 VA examiner tend to suggest the Veteran is incapable of obtaining and maintaining a physically demanding type job on account of his low back disability, but nonetheless is still capable of working in a more sedentary occupation.  Whereas the more recent July 2009 VA examiner seemingly suggest there is no preclusion of employability irrespective of the particular type of job, physically demanding versus sedentary.

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  A more definitive and more recent medical opinion therefore is needed on this determinative issue of whether the Veteran is unemployable on account of his service-connected low back disability.  And if the designated VA examiner determines the Veteran is indeed unemployable because of his low back disability, then even barring any increase in the schedular rating for this disability the claim would have to be referred to the Under Secretary for Benefits or to the Director of Compensation and Pension (C&P) Service for consideration of whether a TDIU is alternatively warranted on an extra-schedular basis under 38 C.F.R. § 4.16(b).


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Have the Veteran reexamined for a medical opinion concerning whether his low back disability precludes him from obtaining and maintaining substantially gainful employment that is commensurate with his level of education and prior work experience and training - versus just, for example, "marginal" employment.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

2.  If the examiner indicates the Veteran is indeed unemployable on account of this disability, even absent any increase in the schedular rating for this disability, refer this case to the Under Secretary for Benefits or to the Director of C&P Service for consideration of granting a TDIU on an extra-schedular basis under the provisions of § 4.16(b).

3.  If the disposition of this claim remains unfavorable, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this TDIU claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


